Detailed Office Action
The communication dated 8/23/2022 has been entered and fully considered.
Claim 1 has been amended.  Claims 2, 4-8, 10-17, 20, 22 and, 25-51 have been canceled.   Claims 1, 3, 9, 18, 21, 23, and 52-57 are pending.  
Response to Amendment and Arguments
Applicant argues that the contact portion 320 of YULL is not a flavor element as it is an overly technical interpretation.  The applicant further argues that YULL does not provide evidence that the contact portion will change temperature [arguments pg. 7].
	In response either a temperature change or pressure change will affect overall flavor.  In the instant case there is at least a pressure change as vapor to pass through (320) must change in pressure (pressure is the motive force to allow the vapor to pass through the object).  Further, unless the piece (320) was the same temperature as the vapor it will affect a temperature change.
	Finally, while the prior art has been presented which teaches the flavor element as per below the claims actually only appear to require the mouthpiece be configurable to receive the flavor element.  That is the claims only require the aperture not the specifics of the flavor element.
the mouthpiece being arranged to receive in the aperture through the first opening a flavor element for imparting a flavor to a flow of at least one of a vapor or an aerosol that passes through the mouthpiece in use

Applicant argues that the second embodiment of YULL is no longer covered by the amended claims [arguments pg. 8].  Specifically, the applicant argues that the apparatus has been amended to an apparatus for generating an inhalable medium.
	The Examiner agrees that for the second embodiment of YULL the device is not “an apparatus for generating an inhalable medium”.
Applicant argues that the translation of YULL is different then the one from the applicant and that the piece is silicone in the second translation [Arguments pg. 10].
	Both translations are available on espacenet.  The first translation used by the Examiner was found at the link of: https://worldwide.espacenet.com/patent/search/family/042213365/publication/KR101022546B1?q=KR101022546B1. 
The second translation suggested by the applicant does state that the piece may be silicone as argued by the applicant.  Based on this translation the Examiner withdraws YULL in view of TAORA for the first embodiment.
Applicant argues YULL would not be combined with YELLER [Arguments pg. 10] because YULL already teaches absorbing carbon monoxide in a different filter.
	In response the addition of activated carbon would remove additional carbon monoxide not removed by the first filter.  Secondly, the activated charcoal is mixed with tobacco which will give additional tobacco flavor.
Allowable Subject Matter
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 18, 21, 23, and 52-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3, 9, 18, and 52-57 the applicant’s preamble is only to the mouthpiece while independent claim 1 is to an apparatus for generating an inhalable medium.  Therefore, it is not clear if the applicant is claiming only the mouthpiece or the apparatus for generating an inhalable medium.
In claims 21 and 23 independent claim 1 has already been amended to be an apparatus for generating an inhalable medium. Claim 21 should be amended as follows:
The apparatus for generating an inhalable medium of claim 1, further comprising:

a container for holding a liquid; and
a heater for volatilizing liquid held in the container to generate the flow of at least one of a vapor or an aerosol in use;
wherein in use the flow of the at least one of the vapor or the aerosol passes through the
flavor element for inhalation by a user.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 18, 21, 52, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR101022546B1 CHO HUI YULL, hereinafter YULL.
The examiner has attached the espacenet machine translation.  
As for claims 1 and 18, YULL discloses a first embodiment a mouthpiece with an aperture extending from the first opening at the mouth end and a second opening at the apparatus end of the mouthpiece [see examiner marked up Figure 3 below].  The apparatus receives through the first opening a flavor element (320) for imparting a flavor to the flow of vapor/aerosol that passes through the mouthpiece.  The flavor element is present in the mouthpiece and protrudes beyond the first opening.  The aperture has a first radial dimension towards the first opening and a second radial open smaller than the first radial dimension towards the second opening.

    PNG
    media_image1.png
    469
    638
    media_image1.png
    Greyscale

YULL discloses that (320) are connecting portions which contact the users mouth [The elastic member 310 may be provided with an elastic member 310 forming a through hole 311 through which the inhaled perfume is delivered to the user and a connecting portion 320 contacting the mouth of the user].  The element (320) meets the “flavor element” requirement as the vapor passing through it will at least change temperature and pressure thereby affecting its overall flavor.  Further the mouth feel of the element will affect flavor.  

As for claim 3, in both the first embodiments YULL disclose a stepped bore [see modified figure 3 below with stepped bore element circled].

    PNG
    media_image2.png
    284
    343
    media_image2.png
    Greyscale

As for claim 9, the examiner interprets the convex/concave portion of the first embodiment mouthpiece on the apparatus end to be a chamfer [see modified figure 3 with chamfer elements circled; “The body 210 and the suction member 300 may be detachably coupled to each other by forming a second concave and convex portion 305 corresponding to the first concave and convex portion 205.”].  

    PNG
    media_image3.png
    461
    631
    media_image3.png
    Greyscale

As for claim 21, YULL discloses the first embodiment a vaporizer with body (210) and an ultrasonic device (221) as part of the gas-generating system (220) and liquid storage (230) [Figure 1;“Includes a battery (210) for supplying power to the smoking-nosedive sucking device; A gas generating unit 220 including the ultrasonic vibrator 221 to receive moisture”; “The inhaled water filling part 230 may include a spraying device (not shown) And can be provided as a reservoir for storing a volatile aqueous solution filled with any one of various fragrance such as fruit, herb, aroma, etc.”].  The mechanical energy of the vaporizer will also heat the liquid as will LED 250 which is not 100% efficient and therefore acts as a heater.
As for claim 52, in the first embodiment of YULL the mouthpiece section is releasably connected to the apparatus [Figures 3 and 6].
As for claim 53, the wall of the mouthpiece surrounds the flavor element [Figures 3 and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over KR101022546B1 CHO HUI YULL, hereinafter YULL, in view of U.S. 2016/0198770 ALARCON, hereinafter ALARCON.
As for claim 21, YULL teaches the features as per above for the first embodiement.  The examiner argued that the ultrasonic device will also heat the liquid of the e-cigarette and therefore act as a heater.  In the alternative, ALARCON in the same art of e-cigarettes discloses that the vaporization of liquids can be done with a heater, piezo surface, or ultrasonic device [0016].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the ultrasonic device for vaporization of YULL with the heater of ALARCON.  It is prima facie obvious to make a simple substitution intended for the same purpose.  The person of ordinary skill in the art would expect success as both heaters and ultrasonic are known to vaporize liquid for the use in e-cigarettes.  
Second embodiment of YULL
Claims 1, 3, 21, 52, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over KR101022546B1 CHO HUI YULL, hereinafter YULL, in view of U.S. 2016/0198770 ALARCON, hereinafter ALARCON.
As for claim 1 and 21, YULL discloses in a second embodiment a mouthpiece with an aperture extending from the first opening at the mouth end and a second opening at the apparatus end of the mouthpiece [see examiner marked up Figure 6 below].  The apparatus receives through the first opening a flavor element (50) for imparting a flavor to the flow of vapor/aerosol that passes through the mouthpiece [The inhaled water filling part 50 may be filled with any one of various fragrance such as peppermint, various fruit fragrance, herb fragrance, aroma fragrance, etc.,].  The flavor element is present in the mouthpiece.  The aperture has a first radial dimension towards the first opening and a second radial open smaller than the first radial dimension towards the second opening.

    PNG
    media_image4.png
    456
    504
    media_image4.png
    Greyscale

YULL discloses in the second embodiment a cigarette inside the mouthpiece.  It does not disclose “an apparatus for generating and inhalable medium” and/or a heater.
ALARCON discloses that electronic cigarettes are a popular alternative to tobacco-based cigarettes [0004].  ALARCON discloses that e-cigarettes can be done with a heater, piezo surface, or ultrasonic device [0016].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the cigarette of YULL with the electric heater vaporizer of ALARCON.  The person of ordinary skill in the art would be motivated by ALARCON to use the known and popular cigarette substitute [0004].  The person of ordinary skill in the art would expect success as YULL discloses ultrasonic device-based vaporizers in at least one embodiment and therefore contemplated electric vaporizers in addition to cigarettes.  

As for claim 3, the second embodiment YULL disclose a stepped bore [see modified 6 below with stepped bore element circled].

    PNG
    media_image5.png
    282
    284
    media_image5.png
    Greyscale


As for claim 52, in both embodiments of YULL the mouthpiece section is releasably connected to the apparatus [Figure 6].
As for claim 53, the wall of the mouthpiece surrounds the flavor element [Figure 6].
Claim 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over KR101022546B1 CHO HUI YULL, hereinafter YULL, and U.S. 2016/0198770 ALARCON, hereinafter ALARCO in view of GB 1,033,818 YELLER, hereinafter YELLER.
In the second embodiment YULL discloses a flavor element (50) and filters (40), in the mouthpiece [Figure 6].  YULL does not disclose a flavor element of tobacco/nicotine or plug thereof.
YELLER discloses a plug filter made of activated charcoal and mixed with tobacco [claim 1].  Tobacco contains nicotine.  
At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the filter (40) of YULL with the activated charcoal/tobacco filter of YELLER.  The person of ordinary skill in the art would be motivated to do so to absorb carbon monoxide [col 2 lines 75-80].
As tobacco is present in the filter it will further act as a flavor element.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over KR101022546B1 CHO HUI YULL, hereinafter YULL and U.S. 2016/0198770 ALARCON, hereinafter ALARCON, in view of WO 2007/123046 TARORA et al., hereinafter TARORA.
As for claim 57, embodiment 2 of YULL discloses adding flavor element (50) for imparting a flavor to the flow of vapor/aerosol that passes through the mouthpiece [The inhaled water filling part 50 may be filled with any one of various fragrance such as peppermint, various fruit fragrance, herb fragrance, aroma fragrance, etc.,].  YULL does not disclose the flavor element being wrapped in paper.  
TARORA discloses a mouthpiece with an insert (4) added to the cavity (14) of mouthpiece (12) [Figure 1].  TARORA discloses the flavor element is wrapped in paper [0070].  The insert has menthol flavor [abstract].  At the time of the invention it would be obvious to substitute the wrapped flavor element of TARORA for the flavor element of YULL in embodiment 2.  The person of ordinary skill in the art would be motivated to do so to substitute one flavor element with another to obtain a menthol flavoring. 

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over KR101022546B1 CHO HUI YULL, hereinafter YULL and U.S. 2016/0198770 ALARCON, hereinafter ALARCO, in view of U.S. 2008/0053465 TARORA et al., hereinafter TARORA II.
As for claim 57, embodiment 2 of YULL discloses adding flavor element (50) for imparting a flavor to the flow of vapor/aerosol that passes through the mouthpiece [The inhaled water filling part 50 may be filled with any one of various fragrance such as peppermint, various fruit fragrance, herb fragrance, aroma fragrance, etc.,].  YULL does not disclose the flavor element being wrapped in paper.  
TARORA II discloses a mouthpiece with an insert (32) added to the cavity of mouthpiece (40) [Figure 1].  TARORA II discloses the flavor element is wrapped in paper [0070].  The insert has menthol flavor [0009].  At the time of the invention it would be obvious to substitute the wrapped flavor element of TARORA II for the flavor element of YULL in embodiment 2.  The person of ordinary skill in the art would be motivated to do so to substitute one flavor element with another to obtain a menthol flavoring. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748